                Case 7:21-mj-05863-UA Document 3 Filed 06/14/21 Page 1 of 1
                                               U.S. Department of Justice
     [Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     June 14, 2021

     By Email

     The Honorable Andrew E. Krause
     United States Magistrate Judge
     Southern District of New York
     The Hon. Charles L. Brieant Jr.
     Federal Building and United States Courthouse
     300 Quarropas St.
     White Plains, NY 10601-4150

     Re:    United States v. George Leguen, 21 Mag. 5863

     Dear Judge Krause,

           In light of the arrest of defendant George Leguen in the above-titled matter, the
     Government respectfully requests that the complaint be unsealed.


                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           United States Attorney


                                                     By: /s/ Steven J. Kochevar
                                                        Steven J. Kochevar
June 14, 2021                                           Assistant United States Attorney
                                                        (914) 993-1928
